COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:       James Deaver Services, Inc. v. Don Mafrige

Appellate case number:     01-22-00194-CV

Trial court case number: 21-CV-0386

Trial court:               56th District Court of Galveston County

       Appellant James Deaver Services, Inc. (“JDSI”) has filed a motion indicating that trial of
the case underlying this interlocutory appeal, Cause No. 21-CV-0386, Don Mafrige v. Bichon
Roofing & General Contractors, Inc. and James Deaver Services, Inc., is set for September 26,
2022. JDSI seeks a stay of trial court proceedings pending determination of this appeal.
       We deny the motion for a stay of the trial court proceedings. The Court will consider a
future motion for a stay of trial court proceedings if any party files a motion for rehearing or en
banc reconsideration.
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly_________
                    Acting individually  Acting for the Court


Panel consists of Justices Kelly, Rivas-Molloy, and Guerra.

Date: September 13, 2022